                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  ELISHA RIGGLEMAN,                        :
                                           :
           Petitioner                      :
                                           :     CIVIL ACTION NO. 3:18-CV-0771
     v.                                    :
                                           :     (Judge Caputo)
  DAVID J EBBERT,                          :
                                           :
           Respondent                      :



                                 MEMORANDUM

      Presently before the Court is Petitioner Elisha Riggleman’s Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2241 (ECF No. 1), Motion for Defendant to Provide

Material (ECF No. 9), Motion to Expedite (ECF No. 10), Motion to Present Exhibit (ECF

No. 11), Motion to Compel Judgement (ECF No. 13) and Motion for Verdict (ECF No.

14). Mr. Riggleman, proceeding pro se, raises two arguments: (1) he was denied his

due process rights to appeal the results of a disciplinary hearing when he was not timely

provided with a copy of the report; and (2) the disciplinary finding was not supported by

the evidence presented at the hearing. (ECF No. 1, generally.)

      The Court will grant Mr. Riggleman’s motion to present an exhibit (ECF No. 11)

but deny his motion to compel Respondent to provide additional materials (ECF No. 9).

Petitioner’s motions to compel a decision in this matter (ECF Nos. 10, 13 and 14) will be

denied as moot.    The Petition (ECF No. 1) will be denied because the disciplinary

hearing officer’s decision was supported by “some evidence.”
II.    Legal Standard

       A challenge to a disciplinary action resulting in the loss of good conduct time is

properly brought pursuant to 28 U.S.C. § 2241, “as the action could affect the duration

of the petitioner’s sentence.” Queen v. Miner, 530 F.3d 253, 254 n. 2 (3d Cir. 2008).



III.   Background

       A.     Overview of the Disciplinary Hearing Officer Hearing &
              Administrative Remedy Process

       If an inmate is believed to have violated BOP regulations, a staff member will

prepare an Incident Report and provide the inmate with a written copy of the charges

against him. See 28 C.F.R. § 541.5(a). An Incident Report can be resolved informally

by an Investigating Officer or a Unit Disciplinary Committee (UDC). Id., § 541.5(b)(3)

and § 541.7(a). However, the UDC may also refers the Incident Report to a Disciplinary

Hearing Officer (DHO) for further review. 28 C.F.R. § 541.7(a)(3). When charges are

referred to the DHO, the UDC will advise the inmate of his rights at the upcoming DHO

hearing. Id., § 541.7(g). An inmate may request a staff representative and/or witnesses

attend the DHO hearing.        Id., § 541.8.    At the hearing, the inmate may make a

statement, remain silent, present documentary evidence, and present witnesses on his

behalf, subject to institutional security issues. Id., § 541.8(f).

       The DHO considers all evidence presented at the hearing and determines

whether the inmate committed the infraction, or whether further investigation is needed.

Id., § 541.8(a).    Following the hearing, the DHO prepares a written record of the

proceedings, which need not be verbatim. Id., § 541.8(h). The written DHO Report

documents the advisement of the inmate’s rights, the evidence offered at the hearing,



                                              -2-
evidence relied upon by the DHO, the DHO’s decision, and reasons for the actions

taken and sanctions imposed. Id. The DHO Report is completed “ordinarily within 15

work days of the decision”. See Inmate Discipline Program, Program Statement (PS)

5270.09, at 34 (eff. Aug. 1, 2011).

       An inmate may appeal the DHO’s actions via the BOP’s Administrative Remedy

Program. 28 C.F.R. § 541.8(i); see also Id., § 542.10 et seq. The inmate initially

appeals the DHO’s actions directly to the Regional Director within twenty (20) calendar

days of notice of the DHO’s decision and disposition.           Id., § 542.14(a) and §

542.14(d)(2); see also ECF No. 5-1 at 35. This period may be extended for a “valid

reason.” Id., § 542.14(a). An inmate may then appeal the Regional Office’s decision to

the General Counsel (Central Office) within “30 calendar days of the date the Regional

Director signed the response.” Id., § 542.15(a). This is the final step in the BOP’s

administrative remedy process.



       B.     Incident Report 3039358

       On September 30, 2017, Officer J. Wenrick issued Mr. Riggleman an Incident

Report charging him with possession of a weapon, Code 104. See ECF No. 1-1 at 10

and ECF No. 5-1 at 31.         Officer Wenrick’s Incident Report, which Mr. Riggleman

attached to his Petition, recounts the following facts:

              On 09/30/2017 at approximately 1:30 p.m. I was conducting
              a cell search of X-Block cell X-004 which is occupied by
              inmate Riggleman, Elisha #07411-088. While conducting
              the cell search, inmate Riggleman advised me that he was in
              possession of a flattened battery which was in the toilet
              paper holder area by the toilet in his cell. The item that I
              located in the toilet paper holder area was a battery that had
              been flattened and appeared to have been crafted into a
              homemade razor blade. This homemade razor blade was


                                            -3-
              approx. 2in in length and was concealed inside of another
              flattened battery which appeared to be acting as a sheath for
              the homemade razor blade.

(ECF No. 1-1 at 10 and ECF No. 5-1at 31.) Further investigation of the incident was

suspended pending referral of the matter to the FBI. (ECF No. 5-1 at 33.) After the FBI

declined to pursue the matter, Lt. Stuart commenced his investigation of the charge.

(Id. at 32.) He again provided Mr. Riggleman with a copy of Incident Report. Lt. Stuart

advised Mr. Riggleman of his right to remain silent and read the Incident Report to him.

Mr. Riggleman stated the object found in his cell “was a flattened out battery for fishing,

it was not a weapon.” (Id.) Mr. Riggleman declined to call witnesses at his DHO

Hearing but requested J. Lesho as a staff representative. (Id.) The matter was then

referred to the UDC. (Id.)

       Mr. Riggleman appeared before the UDC on October 24, 2017.              (Id. at 31.)

Petitioner told the UDC “It was a fishing car.” (Id.) The UDC referred the charge to the

DHO for further disposition. (Id.) S. Hicks, the UDC Chairman, advised Mr. Riggleman

of his rights, including the right to have a written copy of the charge, a staff

representative to assist him at the DHO Hearing, and the right to present documentary

evidence and witness testimony at the hearing before the DHO.               Although Mr.

Riggleman refused to sign the acknowledgement of these rights, S. Hicks indicated he

personally provided them to Petitioner. (Id. at 34 – 35.) Again Mr. Riggleman did not

request any witnesses to appear at the DHO hearing but requested J. Lesho as his staff

representative. (Id. at 34.). On October 24, 2017, staff member Lesho agreed to serve

as Petitioner’s staff representative. (Id. at 36.)




                                             -4-
      C.     Mr. Riggleman’s Disciplinary Hearing

      A disciplinary hearing was held on November 6, 2017, more than 24 hours after

Mr. Riggleman received notice of the hearing. (ECF No. 1-1 at 11 – 13 and ECF No. 5-

1 at 39 – 41.)   Mr. Riggleman denied the charge and made a statement which is

summarized in the DHO report as follows:

             Inmate Riggleman acknowledge he understood his rights
             before the DHO and was ready to proceed with the hearing.
             Inmate Riggleman presented no documents for the DHO to
             consider. Inmate Riggleman testified that Section 11 of the
             incident report was not accurate. Upon being presented with
             a photograph of the items described in Section 11 of the
             incident report (attached to the incident report as evidence in
             this case), inmate Riggleman testified he was in possession
             of both of the items depicted in the photograph. Inmate
             Riggleman testified neither of the items in the photograph,
             however, were designed or intended to function as a
             “homemade razor blade” or any other sort of weapon.
             Riggleman testified both of the items were parts of a “fishing
             car” (a weighted item used to pass a string line, to which
             items are attached to be passed or “fish lined” (term used for
             the string line) from one inmate cell to another). Inmate
             Riggleman further testified, “I don’t need a weapon. I’m in a
             cell by myself. What would I need a weapon for?” Inmate
             Riggleman made no complaints of procedural errors during
             the hearing.

(ECF No. 5-1 at 39.) Additionally,

             Mr. Lesho, Specialty Treatment Program Specialist,
             appeared as a staff representative on behalf of inmate
             Riggleman during the DHO hearing. Mr. Lesho stated
             inmate Riggleman made no specific requests of him as a
             staff representative in this case. Mr. Lesho stated inmate
             Riggleman is accepting responsibility for the items depicted
             in the photograph attached to the incident report as evidence
             in this case. Mr. Lesho stated inmate Riggleman contends
             the items depicted in the photograph, however were not
             designed or intended to function as weapons. Mr. Lesho
             stated inmate Riggleman contends the items depicted in the
             photograph are parts of a “fishing car” (a weighted item used
             to pass a string line, to which items are attached to be
             passed of “fish lined” (term used for the string line) from one


                                           -5-
              inmate cell to another). Mr. Lesho stated inmate Riggleman
              informed him he (Riggleman) is “being framed for a
              weapon.” Mr. Lesho stated he had no further information to
              present, nor statement to make, regarding this case.

(Id.)

        The DHO found Mr. Riggleman guilty of possession of a weapon. (Id. at 40.) In

addition to the Incident Report and Investigation, the DHO considered the photograph of

the flattened AA battery casings found in Mr. Riggleman’s cell. See Id.at 37, 40. The

DHO also considered Mr. Riggleman’s admission that the items depicted in the

photograph were in his possession. The DHO considered Mr. Riggleman’s testimony

that the items were not intended to function as weapons but were parts of a “fishing

car”. (Id. at 40.) The DHO, however, gave the greater weight of the evidence to the

facts of the reporting officer’s report, the photograph of the seized items, and Mr.

Riggleman’s testimony of his possession of the items depicted in the photograph. (Id.)

              The DHO concedes that the flattened AA battery casing with
              a jagged/sharpened edge possessed by Riggleman in this
              case could have been used by Riggleman for multiple
              purposes. The fact remains, however, that the flattened AA
              battery casing with a jagged/sharpened edge could have
              easily been utilized as a weapon without any further
              modification. The DHO notes, and informed Riggleman
              during the hearing, that flattened AA battery casing with
              jagged/sharpened edges such as the one in Riggleman’s
              possession have been used as weapons in multiple assaults
              in the Special Management Unit Program. The DHO has
              heard cases in which flattened AA battery casings with
              jagged/sharpened edges were used to lacerate the faces
              and bodies of assault victims causing serious injury, in some
              cases cutting all the way through the victim’s flesh and
              muscle to the bone. In one case, a victim was nearly
              decapitated by an assailant using such an item as a weapon.
              Correctional experience has proven, therefore, that flattened
              AA battery casings with jagged/sharpened edges, such as
              the one possessed by inmate Riggleman, have been used
              on multiple occasions as weapons to assault both inmates
              and staff.


                                          -6-
(Id. at 41.) Accordingly, the DHO determined Mr. Riggleman committed the offense of

possession of a weapon (Code 104).             (Id.)   As a sanction for this offense, Mr.

Riggleman received a total of sixty (60) days of disciplinary segregation, disallowance of

forty-one (41) days of good conduct time, and the loss of commissary and visiting

privileges for five (5) months. (Id.)



       D.     Administrative Remedy 928339

       The BOP represents that a staff member provided Mr. Riggleman with a copy of

the DHO Report on November 9, 2017. (Id.) Mr. Riggleman states he first received a

copy of the DHO Report on January 17, 2018. (ECF No. 1-1 at 8.)

       On January 22, 2018, Mr. Riggleman filed Remedy 928339-R1 challenging the

DHO’s findings on Incident Report 3039358. (ECF No. 1-1 at 7 and ECF No. 5-1 at 19.)

The appeal was rejected as untimely because it was not received within twenty (20)

days of Mr. Riggleman’s November 9, 2017 receipt of the DHO Report. It was also

rejected because not all pages of his appeal were legible, and because he did not

include the proper number of continuation pages. (ECF No. 1-1 at 7.) The Regional

Office gave Mr. Riggleman ten (10) days to resubmit his appeal “in the proper form” and

to submit staff verification stating the reason for his untimely filing was not his fault. (Id.)

       Mr. Riggleman resubmitted his appeal via Remedy 928339-R2 on February 5,

2018. (ECF No. 1-1 at 4 - 6 and ECF No. 5-1 at 20.) Petitioner disputed that his appeal

was illegible, incomplete or untimely.

              I can’t help if [the DHO’s Report] got lost in the inmate mail
              and did not get to me when it was supposedly of been sent.
              If the region is contesting this then show documents of when
              I signed to receive the DHO Report from DHO as it should


                                              -7-
              be. You will not find any documents showing that I sign for
              the DHO report as it should be done.

(ECF No. 1-1 at 4.) 1     Mr. Riggleman attached a staff memorandum to his appeal

confirming that his Unit Team gave him a copy of the DHO report on January 17, 2018.

However, the staff member was “unable to confirm if he received [a copy] from the

DHO.” (Id. at 6.) On February 6, 2018, the Regional Office again rejected the appeal

as untimely and found the “staff memo [did] not explain why [his] appeal was late.” (Id.

at 3.) The appeal was also rejected again because it did not include the proper number

of continuation pages and parts were illegible. (Id.) Petitioner was again granted ten

(10) days to resubmit his appeal in the proper form and provide a staff memorandum

explaining why the untimely filing of his appeal was not his fault. (Id.)

       Mr. Riggleman filed an appeal to the Central Office via Remedy 928339-A1.

(ECF No. 1-1 at 1 and ECF No. 5-1 at 21.) He again contested each of the reasons the

Regional Office rejected his Administrative Remedy. He again requested proof of his

receipt of the DHO Report because the date he was alleged to have received it,

November 9, 2017, “was three days after I had the DHO hearing not even time to be

processed and typed up.”       (ECF No. 1-1 at 2.)       Central Office concurred with the

decision of the Regional Office and rejected the appeal on March 27, 2018. (ECF No.

1-1 at 1.) Mr. Riggleman was given leave to resubmit his appeal to the Regional Office

if he could provide a staff memo stating the late filing of his appeal was not his fault.

(Id.) No further appeals were filed concerning Incident Report 3039358.




       1  Mr. Riggleman repeats this argument in his discovery motion (ECF No. 9). He asserts
that DHO reports are considered legal documents within the prison setting requiring inmates to
sign for their receipt. (Id.) This issue will be addressed infra.


                                             -8-
IV.    Discussion

       Petitioner raises two arguments before the Court: (1) he was denied his due

process rights to appeal the DHO’s findings when he was not given a timely copy of the

DHO Report; and (2) the disciplinary finding was not supported by the evidence

presented at the hearing. (ECF No. 1, generally.)



       A.     Exhaustion of Administrative Remedies.

       Respondent asserts that Petitioner may not seek relief in this Court because he

failed to properly exhaust his administrative remedies. Petitioner argues he could not

properly exhaust his administrative remedies because he was never provided with a

timely copy of the DHO’s report, and when he requested proof of his receipt, none was

provided.

       “Federal prisoners are ordinarily required to exhaust their administrative

remedies before petitioning for a writ of habeas corpus pursuant to § 2241.” Moscato v.

Federal Bureau of Prisons, 98 F.3d 757, 760 (3d Cir. 1996).            Failure to exhaust,

however, is an affirmative defense, and the burden of demonstrating that a prisoner has

not exhausted his administrative remedies lies with the Respondent. See Milhouse v.

Warden Lewisburg USP, 666 F. App’x 98, 100 n. 2 (3d Cir. 2016) (nonprecedential)

(citing Ray v. Kertes, 285 F.3d 287, 295 – 96 (3d Cir. 2002) (holding respondent must

plead and prove exhaustion of administrative remedies as an affirmative defense)).

Also, a district court has some discretion to excuse faulty exhaustion and reach the

merits. “If a petitioner has failed to exhaust his administrative remedies prior to filing a

§2241 petition, the District Court may in its discretion either excuse the faulty

exhaustion and reach the merits, or require the petitioner to exhaust his administrative


                                            -9-
remedies before proceeding to court.” Ridley v. Smith, 179 F. App’x 109 (3d Cir. 2006)

(internal quotations and citations omitted); see also Almanzar v. Hollingsworth, No. 15-

CV-6244, 2017 WL 4390264, at *2 (D.N.J. Oct. 2, 2017).

       This is not a case where the Petitioner wholly disregarded the BOP’s

administrative remedy process. Here there is a clear dispute as to when Mr. Riggleman

received the DHO report and whether Petitioner timely, and properly, complied with the

BOP’s administrative remedy procedure. 2             With respect to the timeliness of Mr.

Riggleman’s administrative remedy, the date he initially received the DHO Report is

critical. Respondent argues Mr. Riggleman received the report on November 9, 2017.

See ECF No. 5-1 at 41. However, Mr. Riggleman states he first received a copy of the

DHO report on January 17, 2018. See ECF No. 1-1 at 6. If so, his Administrative

Remedy was timely.

       Mr. Riggleman argued in his re-submitted appeal to the Regional Office and to

Central Office, and in his Petition, that within the BOP a DHO Report is considered a

legal document, and as such, he must sign for it upon delivery. Petitioner requested

that the “roster” bearing his signature signifying his receipt of the DHO Report be

produced during the appeal process and his Petition. The Regional Office, Central

Office and Respondent, did not address these issues within the context of the

administrative remedy process or the Response to the Petition.



       2  In addition to its untimeliness, the Respondent cites additional reasons the Regional
Office rejected Mr. Riggleman’s Administrative Remedy (failure to include the proper number of
continuation pages and that not all pages were legible). However, Petitioner contested each of
these assertions in his administrative remedy re-filings. See ECF No. 1-1 at 2 and 4. As
Respondent did not provide any of the unsatisfactory documents for the Court to review, this
argument cannot be fully addressed.




                                            - 10 -
       The BOP Administrative Remedy Process allows for the inmate to file his appeal

within twenty (20) days of the grieved event. The Inmate Disciplinary Process states

that the DHO Report is ordinarily provided to the inmate within fifteen (15) work days of

the decision.   See Inmate Discipline Program, PS 5270.09 at 34. The Regional Office

denied Mr. Riggleman’s appeal noting it “was due by 11-29-17.” (ECF No. 1-1 at 7.)

This date is clearly based upon the date the DHO Report was allegedly delivered to

him, November 9, 2017. If the Regional Office calculated the appeal period twenty (20)

days from the date of the hearing, October 24, 2017, the present issue of exhaustion

would not involve the receipt date of the DHO Report. However, that is not the case.

The date Petitioner received the DHO Report is critical to issue of proper exhaustion

and remains unresolved.

       Given the factual issues involved in resolving Mr. Riggleman’s timely and proper

exhaustion of the BOP’s administrative remedy process, the Court will address the

Petition on the merits. 3 See Almanzar, supra, 2017 WL 4390254, at *2 (when the

petitioner submitted some documentation that he had filed a timely appeal to the Central

Office, the court would look at his petition on the merits even though his appeal had

been deemed untimely).

       In other words, because Respondent bears the burden of proving exhaustion of

administrative remedies as an affirmative defense, and the Court has its doubts that

Respondent has met this burden, the Court will not dismiss the Petition based on

exhaustion.



       3Because the Court will address the Petition on the merits, Mr. Riggleman’s motion
(ECF No. 9) to compel Respondent to produce the “roster” that inmates must sign
demonstrating their receipt of a legal document, such as a DHO report, will be denied as moot.


                                            - 11 -
       In any event, after consideration of the merits of the Petition, Mr. Riggleman does

not qualify for the relief he seeks.



       B.     The DHO’s Findings were Supported by “Some Evidence”.

       Prisoners have a liberty interest in the good conduct time they accumulate while

incarcerated. Wolff v. McDonnell, 418 U.S. 539, 557, 94 S.Ct. 2963, 2975, 41 L.Ed.2d

935 (1974); see also Denny v. Schultz, 708 F.3d 140, 143 (3d Cir. 2013). A prisoner's

interest in good time credits “entitle[s] him to those minimum procedures appropriate

under the circumstances and required by the Due Process Clause to insure that the

state-created right is not arbitrarily abrogated.” Wolff, 418 U.S. at 557, 94 S. Ct. at

2974. Prison officials satisfy due process requirements in an administrative disciplinary

proceeding if a prisoner receives “(1) advance written notice of the disciplinary charges;

(2) an opportunity ... to call witnesses and present documentary evidence; and (3) a

written statement from the fact finder which explains the reason for the decision and the

supporting evidence.” Superintendent v. Hill, 472 U.S. 445, 454, 105 S.Ct. 2768, 2773,

86 L.Ed.2d 356 (1985) (citing Wolff, 418 U.S. at 563 - 67, 94 S.Ct. at 2978 - 82). In

addition, procedural due process requires “some evidence” to support disciplinary

action. Id., 472 U.S. at 454, 105 S.Ct. at 2773. The “some evidence” “standard is

minimal and does not require examination of the entire record, an independent

assessment of the credibility of witnesses, or even a weighing of the evidence.” Lang v.

Sauers, 529 F. App'x 121, 123 (3d Cir. 2013) (per curiam) (citing Thompson v. Owens,

889 F.2d 500, 502 (3d Cir. 1989)).       The relevant inquiry is whether “there is any

evidence in the record that could support the conclusion reached by the disciplinary

board.” Hill, 472 U.S. at 455 - 56, 105 S. Ct. at 2774. Where a procedural error is


                                          - 12 -
alleged in the context of a prison disciplinary proceeding, the Third Circuit Court of

Appeals has held that “[i]n the absence of a showing of prejudice,” the outcome of the

proceeding should not be overturned. Griffin v. Warden, 640 F. App’x 181, 184 (3d Cir.

2016) (per curiam).

      Importantly, Mr. Riggleman does not allege any procedural errors occurred

during the DHO Hearing. His challenge is limited to whether the DHO’s findings that the

items confiscated from his cell were weapons. Petitioner argues the reporting officer

took the items “out of context of what the object in reality truly was & used in their mind

the concept of what the object could have been made into, and not fact of what it was.”

(ECF No. 1 at 6.) The evidence described in the DHO Report (ECF No. 1-1 at 10 – 13)

and the photograph of the objects (ECF No. 5-1 at 37) is sufficient to support the DHO’s

conclusion that Mr. Riggleman committed the prohibited act of possession of a weapon.

Petitioner admitted the items depicted in the photograph were retrieved from his cell and

that he had no cellmate at the time. DHO’s conclusion that Mr. Riggleman was in

possession of the items is supported by the evidence in the report, and more

importantly, by Petitioner’s admission at the hearing. While Mr. Riggleman used the two

two-inch flattened and shelled out AA battery cases to “fish” or slide items such as

magazines or newspapers from one inmate’s cell to another (“things that the officers will

not pass back and forth”), does not mean the item could not be used as a weapon (by

Petitioner or others without modification) as discussed by the DHO in his report. (ECF

No. 1 at 2.) Although Mr. Riggleman may not have intended to use the altered batteries

casings as a weapon, as the DHO conceded, Petitioner admits that “the object could

have been made into” a weapon as believed by the officer issuing the incident report

and the DHO. (Id. at 6.) The fact that Mr. Riggleman passed this object to other


                                          - 13 -
inmates, who may not have been as conservative as Petitioner about its use,

underscores the DHO’s concern that the confiscated items could be used as a weapon.

The DHO described the items as appearing “to have been crafted into a homemade

razor blade approximately two inches in length, concealed inside another flattened

battery, which appeared to be acting as a sheath for the homemade razor blade.” (ECF

No. 1-1 at 12 – 13.) The DHO’s finding that the item confiscated from Mr. Riggleman’s

cell was a weapon is supported by the evidence in the record. 4 That evidence is

sufficient to satisfy the “some evidence” standard, in that there was some evidence

before the DHO to support his decision that Mr. Riggleman was in possession of a

weapon. Accordingly, Mr. Riggleman’s due process rights were not violated when the

DHO disallowed forty-one (41) days good conduct time as a sanction for his violation of

BOP Code 104, possession of a weapon.

      An appropriate order follows.

Date: March 29, 2019                          /s/ A. Richard Caputo
                                              A. RICHARD CAPUTO
                                              United States District Judge




       4  On August 16, 2018, Mr. Riggleman filed a motion to present an exhibit (ECF No. 11).
He affixed a homemade razor blade to the motion to demonstrate “what is & what is not a
homemade razor.” (Id.) The Court will grant Petitioner’s motion to the extent that the razor
blade forwarded to the Court, which was intercepted by the Marshall’s Office, did not resemble
the items confiscated from his cell. This fact does not alter the Court’s conclusion that the
record in this matter supports the DHO’s conclusion that the flattened battery cases could be
used as a weapon, regardless of Petitioner’s intent.


                                            - 14 -
